Case 5:16-cv-00523-JKP-RBF Document 71-7 Filed 06/04/20 Page 1 of 3




                   Exhibit G
Case
 Case5:16-cv-00523-JKP-RBF Document
      5:16-cv-00523-JKP Document 39-171-7
                                       FiledFiled 06/04/20
                                              09/16/19     Page
                                                        Page     2 25
                                                             21 of of 3
Case
 Case5:16-cv-00523-JKP-RBF Document
      5:16-cv-00523-JKP Document 39-171-7
                                       FiledFiled 06/04/20
                                              09/16/19     Page
                                                        Page     3 25
                                                             22 of of 3
